Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 10/15/2020 based on 63/092208 is acknowledged.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Bourgeois et al. (9924770) in view of Dever et al. (3734536) or Shalaby (8801322).  Bourgeois teaches a scooter comprising: a base (the vehicle in fig. 8), a column 9 having a brackets affixed to the column at 1, the bracket including two first apertures at 12 correspondingly configured to engage the bracket 2 on a luggage, and moveable bracket affixed to the column including two second apertures (note opening or apertures 12 in fig. 15A and it is movable via 14) correspondingly configured to engage two posts 22 on the luggage, wherein the scooter is configured to attach to the luggage to releasably attach the scooter to the luggage.  
	Dever or Shalaby, each teaches that it is known in the art to provide a scooter in place of bicycle as an alternative means for transport a towable container:
(1) Our invention pertains to a tow bar means for pulling utility trailers behind a two-wheel vehicle such as motorcycles, motor scooters, mini-bikes, bicycles, and like two-wheel cycles. (with emphasis)
However, the present invention is not limited thereto. Alternatively, the hitch is coupled to a rear part of a scooter, a motorcycle, a boat, a moving vehicle on snow or ice, to a belt worn by a person, or other object having a rigid rod. (with emphasis)	
 It would have been obvious to one of ordinary skill in the art to provide a scooter in place of the bicycle of Bourgeois to provide an alternative form of mobile transportation.  
Also, in the alternative, to the degree it is argued that bracket 1 is not attaching to the column 9 in fig. 8.  Note in fig. 1 that portion 2 (the one with the posts 22) is attached to the luggage and portion 1 (the one with the apertures in 12) is attached to the accessory to the luggage in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide bracket 1 with the apertures to the column 9 to provide the desired placement of the connector system and/or for attaching assemble easily. 


Claims 1, 3, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 205737838 U) in view of Shih (20040074725).  
Regarding claim the broadest claim 15, Li teaches a base and a column at having a bracket 23 with an aperture to engage with the bracket on a luggage, a movable bracket at 21 including an aperture correspondingly configured to engage with a post 4 on the luggage.   Li meets all claimed limitations except for the two apertures on the base/movable bracket engaging with the two posts on the luggage.   Shin teaches that it is known in the art to provide connector comprising two apertures (note each portion 11 in fig. 5 has two apertures for accommodate the two posts (note the protrusion posts on the edge of the connectors in figs 4A and 4B).  it would have been obvious to one of ordinary skill in the art to provide the two apertures in portion 23 and 21 in Li to prevent lateral sliding and/or to provide added rigidity to the connection.
Regarding claim 1, Li teaches a latching system for affixing a luggage to a vertical column 1 on a scooter that supports handlebars, the latching system comprising a bracket 4 affixed to the luggage at an upper portion of the luggage, the first bracket including a protrusion extending vertically upwards and a protrusion extending vertically downward, a bracket 23 affixed to the column at a lower portion of the column, a bracket (135) including a first apertures correspondingly configured to engage the protrusion of the luggage; and a moveable bracket 21 affixed to and slidable along the column including an aperture at the bottom of the movable bracket.
Preferred Embodiment
1-bearing rod 21- sleeve 22- sleeve 23- sleeve 31- spring mounting groove 32- reset spring 33- slide 4-bar 5 handle 6-case.
as shown in picture 1 to picture 3 shown, the utility model claims a hanging device, comprising a bearing rod 1, bar 4 and the bearing rod set on the sleeve 1, the sleeve comprises an upper sleeve 21 and lower sleeve 23. the lower sleeve 23 sleeved on the bearing rod 1 at the lower end, and connected with the bearing rod 1 is fixed by a bolt, the upper locking sleeve 21 sleeved on the bearing rod 1 is end, and the bearing rod 1 to slide up and down, the lower end of the strip 4 can be inserted in the lower sleeve 23. the upper locking sleeve 21 sleeve for fixing the upper end of the strip 4, so that the bar 4 can be fixed on the bearing rod 1, so long as the carrier is equipped with a strip 4 can be fixed on the bearing rod 1.
In the present embodiment, the upper sleeve 21 and the bearing rod 1 is provided with a reset spring 32, the supporting rod 1 is provided with a spring mounting groove 31, the return spring 32 is mounted on the spring mounting groove 31. upper end of the return spring 32 with the spring mounting groove 31 at the upper end is fixedly connected with the reset spring 32 the lower end fixedly connected with the upper sleeve 21, such that when sleeve 21 slides upwards, it can automatic reset by a return spring 32, so that the operation is more simple.

Li meets all claimed limitations except for a) the two apertures and two posts on each of the connector between the brackets on the column and the luggage, and b) there are two separate brackets on the luggage.  Shin teaches that it is known in the art to provide connector comprising two apertures (note each portion 11 in fig. 5 has two apertures for accommodate the two posts (note the protrusion posts on the edge of the connectors in figs 4A and 4B).  It would have been obvious to one of ordinary skill in the art to provide the two apertures in portion 23 and 21 in Li to prevent lateral sliding and/or to provide added rigid connection.  Li also teaches the connector are each mounted separately on the luggage and on the attachment structure.  It would have been obvious to one of ordinary skill in the art to provide separate bracket instead on a single bar 4 as taught by Li to save material and/or to save cost and/or to have a light weight luggage.
Regarding claim 4, the biasing of the spring comprises the locking structure preventing the unwanted release of the luggage as claimed.
	Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art to provide tapered finish around the edge of the protrusions and/or the opening of apertures to enable the insertion easily and for added safety, e.g., not having sharp edges.

Applicant's arguments have been fully considered but they are not persuasive.  
Regarding the Bourgeois reference, Applicant asserts that the overall design, configuration, and intended purpose is very different than that of the instant claimed invention, and accuses Office Action of mischaracterization of the applied references including the absent of the term “scooter” from Bourgeois entirely.   Note the term “scooter” is broad and does not limit to a particular structure of a mobility device.  Dever or Shalaby, each explicitly teaches the use of a scooter as an equivalent substitute for a bicycle.  Thus, to use a scooter for the device of Bourgeois would have been obvious as explicitly taught by either Dever or Shalaby.   Also note that depend on the availability, one may not have access to a bicycle using the teachings of either Dever or Shalaby one can use a scooter to transport the luggage in Bourgeois would have been obvious.  Regarding the argument that Applicant’s invention is directed to a foldable scooter, applicant is noted although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the examiner can interpret claim broadly.  In this case, there is no structural difference between scooter taught by either Dever or Shalaby and the claimed scooter.
Regarding the Li reference, applicant asserts that a) the case in Li hangs from the bearing body. Li would have to be extensively modified to arrive at the instant inventive Application, b) Li does not include a "movable bracket" to releasably secure a luggage to a scooter. c) Li lacks a "locking means" to secure a case or bag during actual scooter use.  
As set forth supra, the claim requires a first bracket on the upper portion and protrusion at 4 in Li meets this limitation, the movable bracket affixed to the column and portion 21, identified in Li as a sleeve, movable by the spring portion 31/32 in the same manner as applicant’s invention so that the aperture, formed by the hollowed loop in front of portion 21 in fig. 1 to lock into engagement with protrusion 4 in fig. 6.    The examiner submits: a) claim 15 (the broadest claim) merely recites a “movable bracket”, and the bracket 21 in Li is movable in the same manner as applicant’s, b) there is no locking means recited in the claim at all, c) regarding the combination with Shih, the examiner submits that both Shih and Li are both directed to attachment structures in the luggage art.  Therefore, they are both in the same analogous art, d) the difference between attachment in the claimed latching system and the one disclosed in Li in which Li teaches a latching system comprising of one protrusion inserted into a single aperture (formed by the hollowed loop).  Shih teaches that it is known in the art to provide loop with two apertures.  It would have been obvious to one of ordinary skill in the art to provide the two apertures in portion 23 and 21 in Li to prevent lateral sliding and/or to provide added rigid connection.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733